DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on May 16, 2022 is acknowledged.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 16, 2022.
Claim Objections
Claim 4 is objected to because of the following informalities:
Regarding claim 4, line 6, which reads “...positioned to receive a corresponding ones of the plurality of buttons” should read “…positioned to receive a corresponding one of the plurality of buttons.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear if “a second panel” recited in line 1 of claim 2 is the same “a second panel” recited in line 8 of claim 1. For purposes of examination on the merits, it is being interpreted that the “second panel” recited in line 1 of claim 2 is the same “second panel” recited in line 8 of claim 1. Accordingly, line 1 of claim 2 is being interpreted as reciting “…wherein the second panel has an attachment element…” Claims 3-4 are rejected for being dependent on a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Henry (US-20150202951-A1).
Regarding claim 1, Henry discloses a system comprising:
a first panel having a plurality of pleats (22) extending, parallel to a first axis, between a first edge (50) of the panel and a second edge (52) of the panel, opposite the first edge;
a first flange (24) formed at a third edge of the panel and lying parallel to the first axis;
a second flange (24) formed at a fourth edge of the panel, opposite the third edge, and lying parallel to the first axis;
a first attachment structure (18, 24, and 42) positioned on the first flange and configured to couple the first panel to a second panel (page 1, [0021]; page 2, [0027]); and
a second attachment structure (18, 24, and 42) positioned on the second flange and configured to couple the first panel to a third panel (page 1, [0021]; page 2, [0027]). 
Regarding claim 2, Henry discloses a system wherein the second panel has an attachment element positioned adjacent to a first edge of the second panel and configured to couple with the first attachment structure of the first panel (page 1, [0021]; page 2, [0027]). 
Regarding claim 3, Henry discloses a system wherein the attachment element of the second panel includes a third attachment structure (36) configured to engage the first attachment structure of the first panel (page 1, [0021]; page 2, [0027]).
Regarding claim 5, Henry discloses a system comprising a coupling element (16); and wherein
the first attachment structure includes a channel (pleats of 42) extending in the first flange (24) parallel to the third edge, the channel having a depth selected to be no greater than a thickness of the coupling element, the coupling element being positioned within the channel (see figure 5) (page 2, [0027]).
Regarding claims 6 and 7, Henry discloses the claimed invention except that suction cups are used as the coupling element instead of an adhesive tape or a hook-and-loop fastening material. Henry further shows that adhesives and hook-and-loop fasteners are equivalent structures known in the art (page 2, [0027]).  Therefore, because these two fasteners were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute adhesive tape or a hook-and-loop fastening material for suction cups.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Henry (US-20150202951-A1) in view of May (US-5522409-A).
Regarding claim 4, Henry does not disclose a system wherein one of the first and third attachment structures comprises a plurality of buttons formed in a respective one of the first and second panels, and the other of the first and third attachment structures comprises a plurality of apertures extending through the other of the first and second panels, each of the plurality of apertures positioned to receive a corresponding one of the plurality of buttons. May teaches an attachment structure for attaching two panels (22, 24), wherein the first attachment structure comprises a plurality of buttons formed in the first panel (26), and the other attachment structure comprises a plurality of apertures extending through the other panel (see figure 1a), each of the plurality of apertures positioned to receive a corresponding one of the plurality of buttons (column 3, lines 62-67 – column 4, lines 1-4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Henry with the buttons and associated apertures as disclosed by May for the benefit of using “conventional closure means” (May: column 4, lines 50-53), thus minimizing manufacturing costs. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US-20150202951-A1) in view of Robinson et al (US-20160221427-A1).
Regarding claim 8, Henry does not disclose a system wherein the first panel is made of high-density polyethylene. Robinson et al discloses a pest barrier wherein the barrier is made of high density polyethylene (page 5, [0042]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Henry with the high density polyethylene as disclosed by Robinson et al for the benefit of using a material that “[resists] biting, chewing, gnawing, tunneling, digging, scratching, clawing, and pawing by pests” (page 5, [0042]). 
Regarding claim 9, Henry does not disclose a system wherein the second panel is made of polypropylene. Robinson et al discloses a pest barrier wherein the barrier is made of polypropylene (page 5, [0044]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Henry with the polypropylene as disclosed by Robinson et al for the benefit of using a material that “[resists] biting, chewing, scratching, digging, tunneling, gnawing, pawing, and clawing,” thus preventing rodents from traveling through the barrier (page 7, claim 2). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Henry (US-20150202951-A1) in view of MacAllen et al (US-20130220557-A1).
Regarding claim 10, Henry does not disclose a system wherein the first panel has a stiffness in a dimension parallel to the first axis that is at least four times a stiffness of the first panel in a dimension perpendicular to the first axis. MacAllen et al teaches a panel with an inherent stiffness that has a stiffness in a dimension parallel to a first axis that is greater than a stiffness in a dimension perpendicular to the first axis (pages 1-2, [0028]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Henry with the stiffness characteristics as disclosed by MacAllen et al for the benefit of “[providing] sufficient rigidity to the core when the cellular structure is expanded for the core to be self supporting when expanded” (MacAllen et al: pages 1-2, [0028]). 
Henry as modified above in view of MacAllen does not teach that the stiffness in a dimension parallel to the first axis is at least four times the stiffness of a dimension perpendicular to the first axis; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the stiffness four times greater in the first dimension than the second, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). This would be done for the benefit of ensuring that the system is self-supporting (MacAllen et al: pages 1-2, [0028]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Garrett-Lindsey et al: US-20170071343-A1; Scheu: US-20070166101-A1; Renzi: US-20040045214-A1; Ciano: US-20030150566-A1; Scheuer: US-6367423-B1; Trenkler: US-20130312918-A1; Dick: US-20180037101-A1; Marks: US-6062617-A; Levine: US-4759520-A; Willis: US-D560072-S; and Firks: US-3889736-A.
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        
/MONICA L BARLOW/Primary Examiner, Art Unit 3644